            Case 2:20-cv-00417-RAJ-MLP Document 65 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   WILD FISH CONSERVANCY,

 9                               Plaintiff,                Case No. C20-417-RAJ-MLP

10           v.
                                                           ORDER
11   BARRY THOM, et al.,

12                               Defendants,

13         and

14   ALASKA TROLLERS ASSOCIATION,

                         Defendant-Intervenor.
15

16
             This matter is before the Court on Plaintiff’s Motion to Expedite. (Dkt. # 57.) Plaintiff
17
     moves for expedited review of this case, pursuant to 16 U.S.C. § 1855(f)(4), to the extent the
18
     Court determines that the Magnuson-Stevens Act Fishery and Conservation Management Act’s
19
     (“Magnuson-Stevens Act”) judicial review provision applies to these proceedings. (Id. at 1.)
20
     Defendants’ respond that they take no position on the timing of the Court’s adjudication of this
21
     case, but that they disagree with Plaintiff’s characterization of how the Magnuson-Stevens Act
22
     applies in this case. (Dkt. # 61 at 2-3.)
23
             The judicial review provision of the Magnuson-Stevens Act provides that: “Upon a



     ORDER - 1
              Case 2:20-cv-00417-RAJ-MLP Document 65 Filed 11/10/20 Page 2 of 2




 1   motion by the person who files a petition under this subsection, the appropriate court shall assign

 2   the matter for hearing at the earliest possible date and shall expedite the matter in every possible

 3   way.” 16 U.S.C. § 1855(f)(4). However, any ruling by this Court regarding 16 U.S.C.

 4   § 1855(f)(4) would be premature prior to the Honorable Richard A. Jones’ ruling on this Court’s

 5   previously filed Report and Recommendation (dkt. # 51), which found that the judicial review

 6   provision of the Magnuson-Stevens Act was applicable in this action. (See id. at 15-16, 18.)

 7            Accordingly, the Court STRIKES Plaintiff’s Motion to Expedite without prejudice.

 8   Plaintiff is instructed to refile this motion once Judge Jones has ruled on the Court’s previously

 9   submitted Report and Recommendation. The motion shall be noted as a second Friday motion

10   pursuant to LCR 7. The Clerk is directed to send copies of this Order to the parties and to Judge

11   Jones.

12

13            Dated this 10th day of November, 2020.


                                                           A
14

15                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
16

17

18

19

20

21

22

23




     ORDER - 2
